RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1649-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JOMYKO A. RAMOS,

     Defendant-Appellant.
________________________

                   Submitted June 1, 2022 – Decided July 12, 2022

                   Before Judges DeAlmeida and Smith.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Indictment No. 18-10-0823.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Zachary Markarian, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Camelia M. Valdes, Passaic County Prosecutor,
                   attorney for respondent (Leandra Cilindrello, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Jomyko A. Ramos appeals from the January 7, 2020 order of

the Law Division terminating his enrollment in the pretrial intervention (PTI)

program and reactivating a criminal charge to which he previously pled guilty.

We affirm.

                                      I.

      In 2019, defendant pled guilty to fourth-degree criminal sexual contact,

N.J.S.A. 2C:14-2(c)(1) and 2C:14-3(b), in exchange for the State's

recommendation, with the victim's consent, that he enter PTI for twenty-four

months. He admitted to having engaged in intercourse with the victim, an

acquaintance, without her consent.

      The court sentenced defendant to the recommended term of PTI. The

conditions of PTI supervision included that defendant was to: (1) complete

domestic violence counseling; (2) undergo a substance abuse evaluation and

follow the resulting recommendation; and (3) submit to random urine

monitoring to ensure that he refrained from using illegal substances.     The

substance abuse conditions arose from defendant's admitted daily use of

marijuana.

      Defendant began PTI supervision on April 12, 2019. One month later, he

failed to report to probation.   He offered no explanation for the missed


                                                                        A-1649-20
                                      2
appointment. A week after that, he failed to appear for his substance abuse

evaluation. He later claimed not to have received the scheduling notice mailed

to him. On August 14, 2019, he again failed to report to probation. He offered

no excuse for the missed appointment. On September 5, 2019, defendant failed

to appear for his rescheduled substance abuse evaluation. He again claimed not

to have received the scheduling notice mailed to him. Finally, defendant failed

to enroll in domestic violence counseling and admitted to marijuana use on four

occasions.

      On September 11, 2019, a special probation officer (SPO) filed a violation

of PTI setting forth these transgressions.    He recommended defendant be

terminated from PTI.

      On October 15, 2019, the SPO sent a letter to the court retracting his

termination recommendation and requesting defendant be continued on PTI,

subject to completing domestic violence counseling and submitting to a

substance abuse evaluation. The SPO stated that after issuance of the violation

defendant came into compliance with the conditions of PTI by enrolling in

domestic violence counseling and providing a negative random urine sample.

      Prior to making a decision on the SPO's recommendation, the court gave

defendant the opportunity to have a substance abuse evaluation. He was given


                                                                          A-1649-20
                                       3
written notice, which he signed in the presence of the court, that the evaluation

was scheduled for October 22, 2019 at 9:00 a.m.

      Defendant appeared on October 22, 2019, at 10:15 a.m., more than an hour

late for his appointment. Because the evaluator had left to perform an evaluation

scheduled for another location, defendant was not evaluated.

      The trial court subsequently held a PTI termination hearing. The SPO, in

effect, repeated the allegations in the September 11, 2019 violation report. With

respect to defendant's failure to appear on time for the October 22, 2019

evaluation, the SPO testified that defendant told him he did not bring the written

notice with him and mistakenly believed the appointment was scheduled for

10:00 a.m. The SPO acknowledged that defendant appeared late even under his

mistaken belief with respect to the time of the appointment.

      The SPO also testified defendant did not have insurance to cover the cost

of domestic violence counseling and suggested financial uncertainty may have

delayed his enrollment in counseling. The SPO testified that defendant lives

with his parents, works intermittently as a freelance computer repair technician,

and did not attempt to obtain insurance or a full-time position to cover the cost

of counseling. The SPO explained:

            It was five months that I had been trying to get
            [defendant] to act upon what to do. I know there [were]

                                                                            A-1649-20
                                        4
            numerous conversations that we did have at our report
            dates of the importance of getting into the program
            especially . . . we talked about the timeline of the
            program, how long it normally takes, how much time
            he had remaining on his term of PTI and trying to
            solidify how long the program would take, which is
            normally a [twenty-six] week program, approximately
            six months, and then how long he had remining on his
            term of supervision. By the time the violation was
            filed, there [were] already five months gone, so in those
            five months we had numerous conversations of, you
            know, we got to get on this, we got to get going,
            because there's sometimes a hesitation to start with the
            program because they want to clear all of financial
            barriers and such, so, yes, the violation was filed and
            then [defendant] entered [domestic violence
            counseling].

According to the SPO, defendant obtained $750 to cover the cost of the

counseling from a family member after issuance of the written violation. He

acknowledged defendant had complied with the counseling since his enrollment.

      In response to questions posed by the court, the SPO opined with respect

to defendant's efforts to obtain health insurance or the funds to enroll in domestic

violence counseling as follows: "I think he was trying, but he wasn't trying hard

enough. He was doing just enough to skirt by . . . ." He continued, "I don't think

he took the overall big picture of PTI . . . the opportunity afforded to him by the

[c]ourt . . . fully seriously. . . . [W]e had numerous discussions about this, about




                                                                              A-1649-20
                                         5
what this could lead to if he kept on the same path." The SPO also testified that

he believed defendant had no empathy for the victim.

      The SPO testified that the written notices of defendant's substance abuse

evaluation appointments were sent to defendant's home address and that

defendant had not changed his residence. The September 11, 2019 violation,

the SPO testified, was sent to defendant by registered mail, which he failed to

pick up at the post office.

      An employee of the judiciary testified that she prepares written notices of

substance abuse evaluation appointments for participants in the PTI program.

Those notices are placed in a bin to be picked up by another employee

responsible for mailing the notices. She testified that although she sometimes

receives notices that are returned as undeliverable by the postal service, the

notices she prepared for defendant were not returned to her.

      On cross-examination, the SPO acknowledged defendant missed only two

appointments to report to probation and the missed appointments were not in a

row. He also agreed defendant had not missed an appointment since issuance of

the written violation.

      The Assistant Prosecutor informed the court that the victim had been

consulted and was of the opinion that defendant's participation in PTI should be


                                                                           A-1649-20
                                       6
terminated. She noted that the victim had expressed the extent to which the

crime had negatively affected her life and her belief that defendant had been

given a second chance, of which he failed to take advantage, when enrolled in

PTI with her consent. Defendant did not testify at the hearing.

      Judge Marilyn C. Clark issued an oral opinion terminating defendant's

enrollment in PTI. Having determined the witnesses to be credible, Judge Clark

found that defendant received the two notices of his substance abuse evaluation

appointments and disregarded them. She also found that defendant did not

testify because he would have been compelled to admit he received the notices

or face a perjury charge. The judge also found defendant's claim to not have

known the time of the third evaluation appointment to lack credibility, given

that he signed the written notice that included the date and time of the

appointment. In addition, the judge noted defendant offered no excuse for his

missed reports to probation.

      Judge Clark found that defendant failed to take his obligations under PTI

seriously. She explained,

            I am absolutely mindful that it is sometimes, perhaps
            often, difficult for people to get insurance, but my firm
            conclusion here is that [defendant] has made virtually
            no efforts to find consistent gainful employment or to
            obtain insurance. He is now [twenty-seven] years old
            with a high school diploma and post-graduate

                                                                         A-1649-20
                                       7
            certificates in the area of computers. In my mind there
            is no valid reason why he has not been gainfully
            employed except for lack of effort and I think,
            notwithstanding his recent couple of negative tests, the
            substance abuse issue, which has strongly affected his
            functioning for a long time.

The judge noted testimony from the SPO that shortly after entering PTI

defendant stated his intention to move to Oregon or Michigan, without any

specific employment or other plans in place. The judge found that, "[t]his, right

in the beginning, indicates to me, along with all the other evidence, little to no

interest in PTI from the beginning." The judge also found that she "fully share s"

the SPO's view that defendant lacked empathy for the victim of his criminal

sexual act, which she considered significant to her analysis.

      Having "strongly conclude[d] that [defendant] had no good answer for any

of the allegations, which occurred over many months," the judge terminated

defendant from PTI. The judge acknowledged defendant had "made some effort

since the violation[s,]" but found that he did "too little too late[,]" particularly

given his failure to appear at the third substance abuse evaluation appointment.

      A January 7, 2020 order terminates defendant's enrollment in PTI and

reactivates the charges against him.1


1
  The court later sentenced defendant to a sixty-day term in the county jail and
an eighteen-month period of probation. Defendant's sentence is not before us.
                                                                              A-1649-20
                                         8
     This appeal followed. Defendant makes the following argument.

            THE COURT ERRED IN TERMINATING RAMOS
            FROM PTI WITHOUT MAKING ANY FINDING AS
            TO WHETHER HE REMAINED A SUITABLE
            CANDIDATE FOR PTI, DESPITE TESTIMONY
            FROM HIS PROBATION OFFICER THAT HE
            WOULD SUCCEED IF CONTINUED IN PTI.

                                     II.

     Termination from PTI is governed by N.J.S.A. 2C:43-13(e), which

provides:

            Upon violation of the conditions of supervisory
            treatment, the court shall determine, after summary
            hearing, whether said violation warrants the
            participant's dismissal from the supervisory treatment
            program or modification of the conditions of continued
            participation in that or another supervisory treatment
            program. Upon dismissal of the participant from the
            supervisory treatment program, the charges against the
            participant may be reactivated and the prosecutor may
            proceed as though no supervisory treatment had been
            commenced.

     "[T]he conditional liberty at stake in [PTI] termination proceedings is

closely analogous to that involved in probation or parole revocation

applications." State v. Devatt, 173 N.J. Super. 188, 194 (App. Div. 1980).

"[B]efore termination may be ordered, minimum due process requires the State

to afford defendants an opportunity to be confronted with evidence in support

of or to present evidence against the conclusion that mere noncompliance with

                                                                       A-1649-20
                                      9
a condition justifies withdrawal of the diversionary privilege." Ibid. Failure to

comply with a condition of PTI is insufficient, standing alone, to warrant

termination. The State must establish that defendant's failure or refusal to

cooperate with the conditions of the program was done in "such a wil[l]ful and

knowing manner as to have forfeited their right to further participation." Ibid.

An "honest and unintentional" violation of a condition will not support revival

of the criminal process against a defendant. Ibid.

      In addition, whether termination is warranted "need not be established to

any particular degree but must satisfy the judge in the exercise of sound

discretion that the application to terminate is warranted." Id. at 195. "This

requires a conscientious judgment which takes into account the particular

circumstances of the individuals in deciding their fitness to continue with in the

diversionary program." Ibid.

      It is undisputed that defendant was provided a hearing that comports with

Devatt. In addition, there can be no serious doubt that the record contains

sufficient evidence to support Judge Clark's conclusion that defendant willfully

and knowingly violated the conditions of PTI by failing to report to probation

on two occasions and consuming marijuana. Our review of the record also

revealed sufficient support for the judge's finding that defendant received the


                                                                            A-1649-20
                                       10
notices for his first two substance abuse evaluations and willfully failed to

appear for those appointments.     We also find support for the trial court's

conclusion that defendant offered no legitimate explanation for arriving at his

third evaluation appointment more than an hour late.

      There is sufficient support in the record for Judge Clark's conclusion that

defendant willfully failed to secure insurance or independent funding during a

five-month period to enroll in domestic violence counseling. The rapidity with

which defendant raised the funds needed to enroll in the counseling once he

received the written violation is a telling indication of defendant's previous

lackluster efforts to comply with this important PTI condition.

      We are not persuaded by defendant's argument Judge Clark erred by

allowing the victim to, in effect, determine whether defendant should be

continued on PTI. The judge more than once acknowledged that the victim's

opinion was not binding and the judge would determine whether termination of

PTI was warranted. We see no error in the court considering that the victim,

who had expressed the long-lasting harm she suffered as a result of defendant's

acts, and who originally agreed to his admission to PTI, viewed defendant's

behavior as a failure to take advantage of the opportunity afforded to him to

avoid a criminal record.


                                                                           A-1649-20
                                      11
      While we agree with defendant's observation that Judge Clark did not

expressly state that she found that defendant was not fit to continue in PTI, it is

evident from the record that the judge reached that conclusion after carefully

considering the circumstances of defendant's multiple violations. Judge Clark,

who presided when defendant entered his plea and was familiar with the

underlying negotiations that ultimately resulted in the State agreeing to

defendant's admission to PTI, carefully considered the testimony adduced at the

termination hearing. We cannot conclude that she mistakenly exercised her

discretion when she determined that termination of PTI was warranted.

      We have carefully considered defendant's remaining arguments and

conclude they are without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                             A-1649-20
                                       12